The case was continued for advisement, and the opinion of the Court afterwards drawn up by
WestoN C. J.
The first sale, made by the administrator, not being warranted by law, and having for that reason been declared void, cannot affect the rights of the parties. The real estate of an intestate descends to his heirs, subject to the contingency of being taken from them, if wanted to pay the debts of the deceased. Until thus taken, the heirs have a right to enjoy the inheritance and are entitled for its protection to all the remedies, which the law affords to a tenant. No trespasser, or other wrongdoer, can defend himself against their suit, or the suit of either of them, upon the ground that the land will probably, or even inevitably, be wanted to satisfy the just claims of creditors. The title of the heirs is good, until defeated by due operation of law ; and we are therefore of opinion, that the point taken by the defendant cannot avail him.

Judgment on the verdict for treble damages.